DETAILED ACTION

1.	The Office Action is in response to Application 16235667 filed on 12/28/2018. Claims 1-24 are pending.   

Notice of Pre-AIA  or AIA  Status
2.	The present  application is being examined under the pre-AIA  first to invent provisions..

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 5, 8  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lardin et al. (US 20160377722) and in view WANG et al. (CN 1831560).

	Regarding claim 1, Lardin teaches a method (fig. 1) for performing a search for an object (fig. 1, objection 112) over a range of distances using a time of flight system (the time of flight system is shown in fig. 1; Abstract, … The current point is a point, selected from a plurality of points (e.g., a grid of points) in the field of view, to which a detection beam of light is directed at a respective time as the scan is performed over the field of view), comprising: 
	generating an amplitude-modulated light signal (fig. 2c; paragraph 0013, … implementation of an amplitude modulated continuous wave (AMCW) ) to be transmitted by an illumination source (fig. 1, component 106 and 124, laser projection subsystem and visible light), wherein the light signal includes a plurality of modulation frequencies (paragraph 0047, … By linearly ramping the current source output in time, the frequency of the laser's emission can be linearly modulated. Varying the temperature of a diode laser is yet another way to modulate a diode laser's emission frequency, though it may not be well suited for the time constants associated with depth mapping); 
	searching a range of distances with an electrical reference signal representing the modulation frequencies of the light signal (fig. 5, steps 502-508; in which, scan is the searching process and step 504 split the emission into a reference beam of light) by: 
	applying the reference signal to each pixel in an array of pixels (fig. 5, step 504-506; paragraph 0004, adapting a pixel size and a measurement…on a pixel by pixel basis), 
	determining a relation of the reference signal and an incident light signal representing reflections of the transmitted light signal received by each pixel (fig. 6, step 602-610, in which, reference beam and reflected detection beam is relation of the reference signal and an incident light signal representing reflections of the transmitted light signal received by each pixel), wherein the relation corresponds to a time period and the range of distances (as shown in fig. 6, step 602-610; paragraph 0106-0108, … At step 608, the reference beam and reflected detection beam are combined on a detector to produce an electrical signal. The electrical signal has a beat frequency. In an example implementation, light detecting structure 206 combines the reference beam 246 and the reflected detection beam 128 thereon to produce beat signal 248); 
	calculating, based on the relation, depths of a scene (fig. 6, step 610; fig. 10); 
	determining, based on the depths, that an object is in the range of distances (fig. 10, step 1004) ; 
	generating a modified light signal to be transmitted by the illumination source (fig. 6, step 602) and searching a modified range of distances with a modified incident light signal representing reflections of the transmitted modified light signal (fig. 6, step 604-606) until the modified range of distances is less than a wavelength of a modulation frequency included in the plurality of modulation frequencies (paragraph 0045, … By modulating a current supply to laser source 202, the wavelengths of the coherent light 244 can be swept anywhere from thousandths of a nanometer to multiple nanometers. The sweep in wavelength can produce large changes in the optical emission frequency; since the wavelength can be thousandths of a nanometer, the  modified range of distances is less than a wavelength of a modulation frequency), 
	wherein a cross relation of the reference signal and the modified incident light signal corresponds to a modified time period and the modified range of distances (as shown in fig. 5, step 504-506), wherein the modified range of distances is included in but smaller than the range of distances (fig. 5, step 508; paragraph 0098-0099, … At step 506, a scan is performed. The scan comprises a series of distance measurements using the detection beam as the detection beam is scanned over a line or over an area. In an example implementation, MEMS-based scanning subsystem 104 performs the scan… a range of frequencies and/or a period of time over which the emission is modulated during the scan are altered for a subset of the distance measurements in the scan; in which, scan  including the modified range of distances which is included in but smaller than the range of distances), and wherein generating a modified light signal includes adjusting a phase and an amplitude of one or more frequency components of the light signal (fig. 9, step 902; in which, the phase will be adjusted if amplitude is changed over time); 
	and determining, in response to the modified range of distances being less than the wavelength of a modulation frequency included in the plurality of modulation frequencies, an object distance (fig. 5, step 506-508 and fig. 6, step 610; paragraph 0108, … At step 610, the electrical signal is signal processed to determine the beat frequency. The beat frequency is a measurement of a distance to the point on the object).
	It is noticed that Lardin does not disclose explicitly of cross correlation of the reference signal and an incident light signal representing reflections of the transmitted light signal.
	WANG discloses that cross correlation of the reference signal and an incident light signal representing reflections of the transmitted light signal (page 3, … by analyzing the reflected light signal and a cross-correlation function of the fixed reference optical signal, so as to calculate the distance of the target to be measured).	
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology cross correlation of the reference signal and an incident light signal representing reflections of the transmitted light signal as a modification to the method  the benefit of that increasing the accuracy of the measurement (page 3).

	Regarding claim 5, the combination of Lardin and TAKANO teaches the limitations recited in claim 1 as discussed above. In addition, Lardin further discloses that the phase adjustment of one or more frequency components of the light signal comprises a phase shift compared to a phase of a corresponding frequency component in the reference signal (fig. 9, step 906; paragraph 0120, …. step 906, a phase difference between the reference signal and a reflected detection beam is measured).

	Regarding claim 8, the combination of Lardin and TAKANO teaches the limitations recited in claim 1 as discussed above. In addition, TAKANO further discloses that the cross correlation of the reference signal and the incident light signal corresponds to two or more time periods (page 5-6, …the objects to be measured 10 detecting light scattered back to the chaotic reference light surface for comparison. by comparing the cross correlation function of two beams of light, measuring the chaotic detection light round trip time of flight τ in the free space, the distance of the target to be detected 10 can use the formula L=12c &tau;)] than calculated; which means the cross correlation of the reference signal and the incident light signal corresponds to two or more time periods).
	The motivation of combination is the same as in claim 1’s rejection.

	
5.	Claim 10-11, 19-21, 23-24  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lardin et al. (US 20160377722) and in view TAKANO et al. (US 20180259647).

	Regarding claim 10, Lardin teaches a time of flight system (fig. 1), comprising: 
	a photosensor having pixels (fig. 2, component 206; paragraph 0053, … Example devices that may be used to make light detecting structure 206 include but are not limited to an avalanche photodiode, a Metal-Semiconductor-Metal Schottky photodiode, a photoconductive switch, and an ultra-fast p-i-n photodiode) configured to register light reflected by a scene from transmitted modulated light (fig. 6, step 602-608); 
	a signal generator (fig. 2, component 202) configured to output at least: 
	a reference signal corresponding to a modulation function for the modulated light (fig. 5, step 504), and a modified transmitted light signal corresponding to a phase shift of the reference signal (fig. 6, step 602); 
	and a processor (fig. 1, component 108, controller) configured to: 
	cause the signal generator to output the modified transmitted light signal (fig. 6, step 602-604), 
	cause the pixels in the photosensor to register light (fig. 6, step 608), cause the signal generator to output the reference signal to the pixels in the photosensor (as shown in fig. 2, 246, reference beam is output to 206, light detecting structure), and determine a depth map for the scene based on values recorded by the pixels in the photosensor (fig. 10, step 1002; paragraph 0122, … n step 1002, a depth map is formed. In an example implementation, controller 108 forms the depth map 138. For instance, controller 108 may form the depth map 138 based on a scan of a beam of laser light from the reference location 132 over points (e.g., a grid of points) in the field of view 130).
	It is noticed that Lardin does not disclose explicitly of register light for an exposure period.
	TAKANO discloses that register light for an exposure period (paragraph 0007, … the first light emission/exposure period being a period in which the light receiver receives the exposure signal and performs the exposure).	
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology register light for an exposure period as a modification to the system for the benefit of that have better detection of light.
	
	Regarding claim 20, Lardin teaches a time of flight system (fig. 1), comprising: 
	a light source (fig. 1, component 106/124) configured to transmit amplitude modulated light to illuminate a scene (fig. 2c; paragraph 0013, … FIG. 2c depicts an example implementation of an amplitude modulated continuous wave (AMCW);
	a photosensor having pixels (fig. 2, component 206; paragraph 0053, … Example devices that may be used to make light detecting structure 206 include but are not limited to an avalanche photodiode, a Metal-Semiconductor-Metal Schottky photodiode, a photoconductive switch, and an ultra-fast p-i-n photodiode) configured to register light reflected by a scene from transmitted modulated light (fig. 6, step 602-608); 
	a signal generator (fig. 2, component 202) configured to output at least: 
	a reference signal corresponding to a modulation function for the modulated light (fig. 5, step 504), and a modified transmitted light signal corresponding to a phase shift of the reference signal (fig. 6, step 602); 
	and a processor (fig. 1, component 108, controller) configured to: 
	cause the signal generator to output the modified transmitted light signal (fig. 6, step 602-604), 
	cause the pixels in the photosensor to register light (fig. 6, step 608), cause the signal generator to output the reference signal to the pixels in the photosensor (as shown in fig. 2, 246, reference beam is output to 206, light detecting structure), and determine a depth map for the scene based on values recorded by the pixels in the photosensor (fig. 10, step 1002; paragraph 0122, … n step 1002, a depth map is formed. In an example implementation, controller 108 forms the depth map 138. For instance, controller 108 may form the depth map 138 based on a scan of a beam of laser light from the reference location 132 over points (e.g., a grid of points) in the field of view 130).
	It is noticed that Lardin does not disclose explicitly of register light for an exposure period.
	TAKANO discloses that register light for an exposure period (paragraph 0007, … the first light emission/exposure period being a period in which the light receiver receives the exposure signal and performs the exposure).	
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology register light for an exposure period as a modification to the system for the benefit of that have better detection of light.
	
Regarding claim 11, the combination of Lardin and TAKANO teaches the limitations recited in claim 10 as discussed above. In addition, Lardin further discloses that the reference signal includes a plurality of discrete modulation frequencies separated by a frequency difference (paragraph 0004, … A range of frequencies and/or a period of time over which the emission is modulated during the scan is altered for a subset of the distance measurements in the scan).

Regarding claim 19, the combination of Lardin and TAKANO teaches the limitations recited in claim 10 as discussed above. In addition, Lardin further discloses that a phase locked loop controller configured to determine one or more component phases of the phase shift and a length of time for each component phase, operatively coupled to the signal generator to indicate the one or more component phases and corresponding lengths of time (fig. 2b, PLL); paragraph 0060, … Referring to FIG. 2b, in order to determine locating information from the beat signal 248, the beat signal 248 is fed into a PLL circuit 271. Controller 108 may send progressive resolution refinement control signal 140 to PLL circuit 271 in order to set the center frequency of the phased locked loop such that the PLL circuit 271 can lock on the beat frequency of the beat signal 248. Without high expense or complexity, for a single fixed center frequency, it is unlikely that PLL circuit 271 could be designed to span relatively high and relatively low resolution measurements over ranges of 50 m, 100 m, 200 m, 300 m, 400 m, or 500 m).

Regarding claim 21, the combination of Lardin and TAKANO teaches the limitations recited in claim 20 as discussed above. In addition, Lardin further discloses that the reference signal varies a modulation frequency of the modulation function in a sweep of modulation frequency that includes a plurality of modulation frequencies (paragraph 0004, … A range of frequencies and/or a period of time over which the emission is modulated during the scan is altered for a subset of the distance measurements in the scan).

Regarding claim 23, the combination of Lardin and TAKANO teaches the limitations recited in claim 20 as discussed above. In addition, Lardin further discloses that a phase locked loop controller configured to output a set of component phases (fig. 2b, PLL).

 Regarding claim 24, the combination of Lardin and TAKANO teaches the limitations recited in claim 23 as discussed above. In addition, Lardin further discloses that determine one or more component phases of the phase shift from the set of component phases and a corresponding length of time for each of the one or more component phases; and cause the phase locked loop controller to output each of the one or more component phases of the phase shift for the corresponding length of time (fig. 2b; paragraph 0060, … Referring to FIG. 2b, in order to determine locating information from the beat signal 248, the beat signal 248 is fed into a PLL circuit 271. Controller 108 may send progressive resolution refinement control signal 140 to PLL circuit 271 in order to set the center frequency of the phased locked loop such that the PLL circuit 271 can lock on the beat frequency of the beat signal 248. Without high expense or complexity, for a single fixed center frequency, it is unlikely that PLL circuit 271 could be designed to span relatively high and relatively low resolution measurements over ranges of 50 m, 100 m, 200 m, 300 m, 400 m, or 500 m).

6.	Claim 18  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lardin et al. (US 20160377722) and in view TAKANO et al. (US 20180259647) and further in view of  JIANG et al. (CN 109253661).
 
	Regarding claim 18, the combination of Lardin and TAKANO teaches the limitations recited in claim 10 as discussed above.	
	It is noticed that the combination of Lardin and TAKANO does not disclose explicitly of the phase shift comprises a phase shift of 2πfnΔT, wherein fn represents a frequency of a frequency component of the reference signal and ΔT represents a time delay between a first time period at which light was registered by the pixels and a second time period at which light was registered by the pixels.
	JIANG disclose of the phase shift comprises a phase shift of 2πfnΔT, wherein fn represents a frequency of a frequency component of the reference signal and ΔT represents a time delay between a first time period at which light was registered by the pixels and a second time period at which light was registered by the pixels (page 10-11, phase shift  modulating the laser propagation distance of one wavelength on the light path, the phase delay 2 π, distance D to be detected and one trip of the sine laser signal phase delay (i.e., signal transmitting and receiving phase difference)  is proportional to only measure the phase difference  can be indirectly determined to modulate laser light round trip time t between the emission point and the target so as to obtain the measured distance D. the speed of light c and the transmitting frequency f of the modulated sine wave transmission unit is known).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the phase shift comprises a phase shift of 2πfnΔT, wherein fn represents a frequency of a frequency component of the reference signal and ΔT represents a time delay between a first time period at which light was registered by the pixels and a second time period at which light was registered by the pixels as a modification to the system for the benefit of that to phase shift  modulating the laser propagation (page 11).

7.	Claim 6-7  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lardin et al. (US 20160377722) and in view TAKANO et al. (US 20180259647) and further in view of  and in view WANG et al. (CN 1831560).
 
	Regarding claim 6, the combination of Lardin and TAKANO teaches the limitations recited in claim 5 as discussed above.	
	It is noticed that the combination of Lardin and TAKANO does not disclose explicitly of wherein the phase shift comprises a phase shift of 2πfnΔT, wherein fn represents a frequency of the frequency component and ΔT represents a time delay between the modified time period and a prior time period.
	JIANG disclose of wherein the phase shift comprises a phase shift of 2πfnΔT, wherein fn represents a frequency of the frequency component and ΔT represents a time delay between the modified time period and a prior time period (page 10-11, phase shift  modulating the laser propagation distance of one wavelength on the light path, the phase delay 2 π, distance D to be detected and one trip of the sine laser signal phase delay (i.e., signal transmitting and receiving phase difference)  is proportional to only measure the phase difference  can be indirectly determined to modulate laser light round trip time t between the emission point and the target so as to obtain the measured distance D. the speed of light c and the transmitting frequency f of the modulated sine wave transmission unit is known).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology wherein the phase shift comprises a phase shift of 2πfnΔT, wherein fn represents a frequency of the frequency component and ΔT represents a time delay between the modified time period and a prior time period as a modification to the method for the benefit of that to phase shift  modulating the laser propagation (page 11).
	
	Regarding claim 7, the combination of Lardin and TAKANO teaches the limitations recited in claim 5 as discussed above.	
	It is noticed that the combination of Lardin and TAKANO does not disclose explicitly of determining one or more component phases of the phase shift; determining a length of time for each of the one or more component phases; and outputting each component phase for the determined length of time.
	JIANG disclose of determining one or more component phases of the phase shift; determining a length of time for each of the one or more component phases; and outputting each component phase for the determined length of time (page 10-11, The phase difference distance measurement principle, the modulated laser signal emitting signal phase difference is to be detected on the distance D between the propagation time (round trip time) formed by phase shift…the phase delay 2 π, distance D to be detected and one trip of the sine laser signal phase delay (i.e., signal transmitting and receiving phase difference)  is proportional to only measure the phase difference  can be indirectly determined to modulate laser light round trip time t between the emission point and the target so as to obtain the measured distance D).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology determining one or more component phases of the phase shift; determining a length of time for each of the one or more component phases; and outputting each component phase for the determined length of time as a modification to the method for the benefit of that to phase shift  modulating the laser propagation (page 11).

8.	Claim 22  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lardin et al. (US 20160377722) and in view TAKANO et al. (US 20180259647) and further in view of  WANG et al. (CN 1831560).

Regarding claim 22, the combination of Lardin and TAKANO teaches the limitations recited in claim 20 as discussed above. In addition, Lardin further discloses that the signal generator to output the reference signal to the pixels (fig. 2, component 246, reference beam)
	It is noticed that Lardin does not disclose explicitly of a cross correlation of the reference signal and light registered by the pixels, the cross correlation corresponding to a time period at which light was registered by the pixels and a range of distances in the scene.
	WANG discloses that a cross correlation of the reference signal and light registered by the pixels, the cross correlation corresponding to a time period at which light was registered by the pixels and a range of distances in the scene (page 3, … by analyzing the reflected light signal and a cross-correlation function of the fixed reference optical signal, so as to calculate the distance of the target to be measured).	
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a cross correlation of the reference signal and light registered by the pixels, the cross correlation corresponding to a time period at which light was registered by the pixels and a range of distances in the scene as a modification to the method  the benefit of that increasing the accuracy of the measurement (page 3).

	Allowable Subject Matter
9.	Claim 2 and its dependent claim 3-4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 9  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Claim 12 and its dependent claim 13-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 15 and its dependent claim 16-17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
		
The following is a statement of reasons for the indication of allowable subject matters:
For claim 2 and its dependent claim 3-4, the prior art does not disclose or suggest the limitations of “the reference signal includes a superimposed signal with a triangle wave shaped amplitude modulation and a period of two times a particular time period”.
For claim 9, the prior art does not disclose or suggest the limitations of “the modified light signal includes one or more sets of frequency components, wherein each set of frequency components include a particular phase change, and wherein generating the modified light signal comprises: outputting each set of frequency components separately; and modifying a phase of each set of frequency components, such that the cross correlation of the reference signal and the modified incident light signal corresponds to a number of time periods equal to the number of sets of frequency components”.

For claim 12 and its dependent claim 13-14, the prior art does not disclose or suggest the limitations of “the reference signal includes a superimposed signal with a triangle wave shaped amplitude modulation and a period of two times a particular time period”.
For claim 15 and its dependent claim 16-17, the prior art does not disclose or suggest the limitations of “the modified transmitted light signal includes a superimposed signal with a triangle wave shaped amplitude modulation and a period of two times a particular time period.”.

10. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
11.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423